Citation Nr: 1432772	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claim was remanded by the Board in July 2012, and again in August 2013.

A review of the Veteran's Virtual electronic VA folder reveals that all documents in this folder have already been considered by the RO in adjudicating the Veteran's claim.  

VA treatment records added to the file subsequent to the January 2014 supplemental statement of the case are duplicates of VA treatment records previously considered by the agency of original jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's current psychiatric disorder first developed more than a year after discharge from service and is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In November 2006, prior to the March 2007 decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 2007 letter also informed him of how ratings and effective dates are assigned.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has asserted that there are missing STRs.  Several attempts have been made to obtain any additional STRs and none have been found.  The Veteran was informed by way of a December 2012 letter that no additional STRs were obtained.  

In August 2013, the Board remanded the Veteran's claim for further development to specifically include obtaining updated VA treatment records, to inform the Veteran that any additional service treatment records were unavailable, and to obtain a VA medical opinion.  The Board has reviewed the development conducted by the RO and finds that it has satisfied the Board's remand orders.  The Veteran was informed in January 2014 that no additional STRs were available.  Letters dated in March 2008 and September 2013 informed the Veteran of alternate sources of evidence that could supplement the available STRs.  The Veteran was contacted by telephone and indicated that he did not have any documents to submit and was unable to submit buddy statements because the people who were close to him are now deceased.  The Veteran's updated VA treatment records were obtained and a VA medical opinion was obtained.  While the Veteran questioned the adequacy of the VA examination, the Board has reviewed the November 2013 medical opinion and finds that the resulting opinion is adequate.  The VA physician examined the Veteran and reviewed the Veteran's claims file, including the STRs noting hyperventilation and the November 1985 letter from a private physician who noted that the Veteran had anxiety attacks.   The examiner provided a reasoned basis for her conclusions.  Thus, the examination was adequate and there has been compliance with the Board's remand order. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

III.  History and Analysis

The Veteran's STRs do not contain any complaints, finding or diagnosis of a psychiatric disorder.  A December 1981 STR indicates that the Veteran was hyperventilating following a bicycle injury.  It was noted that the hyperventilation resolved.  The record does not contain a discharge examination report.  

The service personnel records indicate that the Veteran received nonjudicial punishment due to unauthorized absence.  He was advised that further misconduct could result in processing for a discharge under conditions other than honorable.  In April 1982, the Veteran again committed an unauthorized absence.  In April 1982 the Veteran was provided a general discharge for the Convenience of the Government.  In October 1985 a discharge review board upgraded the Veteran's discharge to honorable.

The Veteran asserts that he developed a mental illness while in service.  In a letter received by VA in February 2013, the Veteran asserted that he was seen at least three times by mental health doctors before being discharged from service.  He has also asserted that he has had a mental disorder continuously ever since service. 

The Veteran was examined by a private physician in October 1985.  In a November 1985 letter, the physician noted that the Veteran complained of anxiety problems and nervous problems.  The Veteran reported agitation and shaking episodes.  The examiner noted that the Veteran had problems with his nerves and anxiety attacks and clinically appeared significantly depressed.

A December 1985 SSA document indicates that the Veteran had no medically determinable psychiatric impairment.  The examiner noted that a physician had stated that the Veteran was anxious and depressed, but in light of the lack of corroborating evidence, the examiner was inclined to think that the Veteran was experiencing a normal reaction to his back problems and his lack of work.   

A private physician provided the Veteran a mental status examination in July 1986.  The Veteran was not depressed.  He sat on the edge of the chair and appeared to be passive and nervous.  He appeared to be preoccupied with various somatic complaints.  The examiner felt that the Veteran had a somatization disorder.

August 1987 and March 1992 private examination reports include an impression of moderate anxiety reaction, without psychotic components.

On private psychological evaluation in September 1991 the Veteran reported that he had known that he had had mental problems for the past eight or nine years.  Despite his reports of experiencing emotional problems, the Veteran denied ever pursuing out-patient counseling.  He complained that he had asked several physicians for medications for his nerves but none would give him a prescription.  The diagnoses were alcohol abuse, malingering, and antisocial personality disorder.  The examiner stated that no psychosis or major affective disorder was apparent.  The examiner believed that the Veteran was feigning mental illness.  He noted that the Veteran was a charming man, but he demonstrated no interest in anyone's welfare but his own.  He presented a history of impulsiveness and disregard for the rights of others.  

SSA records indicate that the Veteran was determined to be disabled as of May 1991 due to borderline IQ, personality disorder, chronic back pain and radiculopathy.  August 2000 SSA records indicate that the Veteran's primary disabilities were organic mental disorder, affective disorder, and personality disorder.

A July 2000 private psychological evaluation notes that the Veteran denied psychiatric hospitalization and that he reported that he first received outpatient mental health treatment in 1990.  The Veteran did not remember the names or organizations which had provided his mental health care.  The Veteran stated that he had never been prescribed psychotropic medications.  The Veteran reported convictions for theft in 1995 and DUI in 1998.  He said that he stabbed his sister during an argument in 1982 and that she almost died.   The Veteran reported that he held the rank of E-4 when he received a "medical discharge" in 1982.  The diagnoses included mixed organic brain syndrome due to alcohol and drug abuse, and dysthymic disorder with early onset. 

A March 2009 VA psychiatric outpatient record notes that the Veteran reported that he was evaluated psychiatrically in service by three psychiatrists.  The VA examiner diagnosed depressive disorder, alcohol dependence and polysubtance dependence. 

The Veteran was provided a VA psychological examination in November 2012.  The examiner provided diagnoses of adjustment disorder and polysubstance dependence in early full remission.  The Veteran stated that he had had a difficult time in service.  He reported that he was in and out of hospitals and that several times he was AWOL.  He stated that he was discharged at the Convenience of the Government, later turned to honorable.  The Veteran reported that he had abused alcohol, marijuana and cocaine in the past.  The examiner did not have the Veteran's claims file and she did not provide an opinion at that time.

The VA examiner reviewed the Veteran's claims file in December 2012.  She noted that the STRs did not evidence that the Veteran received psychiatric treatment while in service.  She stated that the Veteran did not appear to be experiencing a psychotic disorder as he had recently been treated for an adjustment disorder and polysubstance dependence, reportedly in remission.  There was no objective evidence to support the Veteran's current adjustment disorder was incurred in or related to his military service.  She stated that by definition an adjustment disorder is related to current or more recent stressors.  The VA examiner stated that to opine as to whether the Veteran's adjustment disorder had its onset during service or is otherwise related to any aspect of the Veteran's active service, including alleged exposure to mustard gas, would be to resort to mere speculation. 

On VA psychiatric examination in November 2013 the Veteran reported that his last day of military service he witnessed a friend shot dead in a parking lot in Orlando.  He stated that he was fortunate that a lady at the scene offered him a ride to the airport; otherwise, he felt that he might have been killed too.  He reported that he saw psychiatrists after that incident.  The Veteran felt that his current problems with depression are related to that incident.  The VA examiner opined that the Veteran did not have a mood disorder during service or within a year of service.  She further opined that the Veteran's mood disorder is not related to any aspect of the Veteran's active service, including alleged exposure to mustard gas.  The examiner noted that there was no evidence that the Veteran received treatment for a mental disorder while in service.  In regards to a symptom of "hyperventilation" reported in the STRs on December 12, 1981, it was documented that the Veteran injured his knee during cycling and that the hyperventilation resolved.  The examiner stated that an isolated report of hyperventilation is not indicative of a mental disorder. 

With regard to the Veteran's report of watching someone killed in service, the examiner noted that the Veteran's report of this history and various military stressors contributing to his mental health condition was inconsistent with his report during other psychological evaluations reviewed.

The November 2013 VA examiner noted that although a review of the Veteran's various psychological evaluations for SSA disability compensation in 1991, 1992, and 2007, indicates that the Veteran reported having mental health symptoms and treatment during service, there was no objective evidence other than his report to substantiate this claim.  She noted that it was not documented that the Veteran was experiencing a mental disorder until 1985 when he reportedly was experiencing "problems with his nerves and anxiety attacks" and "appeared to be clinically depressed."

With regard to the Veteran's assertions that he was treated for psychiatric illness during service and that he has had continuity of psychiatric symptomatology since service, the Board does not find the Veteran's statements to be credible.  The Board notes that the STRs, and personnel records concerning his discharge, fail to show treatment or complaints related to an acquired psychiatric disability.  Also weighing against the Veteran's credibility are the histories he provided to psychiatric examiners prior to 2008, which did not include any mention of psychiatric treatment during service or within a year of discharge from service.  In particular his report in July 2000 that he first received treatment for psychiatric problems in 1990, conflicts with the Veteran's current assertions that he received psychiatric treatment during service.  Furthermore, the Veteran told the July 2000 examiner that he was an E-4 when he received a medical discharge.  The service personnel records clearly show that this is untrue.  He did not receive a medical discharge and he never reached the rank of E-4.  Consequently, the Board does not find the Veteran's statements regarding his claimed psychiatric disorder to be credible.   

The Board does not find that the Veteran's statements that he has current mental illness that is due to service to carry any probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current psychiatric disability that is related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

A diagnosis of a psychiatric disability was first shown by the evidence of record more than one year after service discharge and none of the medical evidence has ever indicated that the Veteran has had a psychosis.  Consequently, the Board finds that the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service.  Therefore, the Veteran is not entitled to presumptive service connection for an acquired psychiatric disorder.  38 C.F.R. §§ 3.307, 3.309.

The medical evidence since October 1985 has reflected a variety of psychiatric diagnoses.  None of the Veteran's medical providers have related a psychiatric disorder to his military service.  The Veteran's symptoms of mental health disorders have been associated with situational stressors, as well as personality and mood disorders.  Moreover the VA examiner in December 2012, following an examination of the Veteran and a detailed discussion of the evidence, stated that there was no evidence that the Veteran's current adjustment disorder was incurred in or related to his military service.  Furthermore, she examined the Veteran again in November 2013, and stated that the Veteran currently has a mood disorder, and opined that such did not have its onset during service, was not shown within a year of discharge from service, and that such is not related to any aspect of the Veteran's active service, including alleged exposure to mustard gas.  

The Board notes that there is no evidence indicating that the Veteran was ever exposed to mustard gas during service.  Furthermore there is no competent evidence indicating that the Veteran has a current psychiatric disorder related to exposure to mustard gas, and the disabilities listed in 38 C.F.R. § 3.316 for which presumptive service connection may be granted for those exposed to mustard gas, does not include any psychiatric disorders.  Consequently, the Veteran is not entitled to service connection for an acquired psychiatric disorder based on exposure to mustard gas.  

In this case there are medical opinions indicating that the Veteran does not have a current psychiatric disorder to service, and there are no medical opinions to the contrary.  As the weight of the competent medical evidence is against a finding that any psychiatric disorder is causally related to service, the Board finds that the preponderance of the evidence is against the claim, and that the claim for service connection for an acquired psychiatric disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for an acquired psychiatric disorder is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


